It is hereby ordered that Rule 24 of the rules for the governing of the practice in the Supreme Court of Florida be and the same is hereby amended so as to read as follows:
Rule 24. 1. When costs are allowed, the amount thereof shall be entered in the body of the judgment or order. Upon the decision of any civil cause at law, the clerk of this Court shall tax all legal costs against the losing party, unless, upon the special order of the court, he be required to tax against the prevailing party the costs occasioned by his having caused unnecessary matter to be included in the transcript. Costs in chancery causes shall be taxed under the order of the Court.
2. In all appellate proceedings, where a transcript of record of the proceedings in the lower court is necessary, *Page 879 
the cost of such transcript reasonably incurred shall be taxed in the lower court after the filing of the mandate.
3 (a) In all appellate proceedings the Clerk of this Court may, in the mandate, assess the parties liable for costs reasonably incurred in this Court, but in default thereof and upon motion therefor the judge of the lower court shall assess such costs, together with cost of transcript of record, in the final judgment or decree, or by the entry of a separate judgment not later than sixty days after the filing of the mandate.
(b) If any party be aggrieved by any such judgment for costs, said judgment shall be reviewable in the Supreme Court upon petition, provided such petition shall be filed within twenty days after the entry of such judgment.
(c) The petition to the Supreme Court must set forth with particularity the items of costs allowed by the lower court and the items complained of, and a copy of such petition shall be served forthwith upon the party adversely affected and proof of service shown, and such adverse party shall file his reply thereto within ten days after service thereof.